 Case 3:20-cr-03438-JLS Document 24 Filed 12/10/20 PageID.48 Page 1 of 1




 1 .

 2                          IN THE UNITED STATES DISTRICT COURT
 3
               IN AND FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 4

 5                               (HON. JANIS L. SAMMARTINO )
 6
       UNITED STATES OF AMERICA,                    )       Case No. 20-CR-3438-JLS
 7                                                  )
              Plaintiffs,                           )       Order Continuing Motion Hearing/Trial
 8
                                                    )
                                                            Setting
 9     vs.                                          )
                                                    )
10     ADRIANA REICHELL,                            )
                                                    )
11           Defendant.                             )
       _________________________________            )
12

13
             Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion Hearing/Trial
14
     Setting presently scheduled for December 11, 2020 shall be continued to January 15, 2021 at
15
     1:30 p.m. The Court finds the delay attributable to the continuance to be excludable pursuant to
16
     18 U.S.C. § 3161(h)(1)(D) and in the interest of justice for the reasons set forth in the Order of the
17
     Chief Judge No. 18 and subsequent related orders.
18
             IT IS SO ORDERED:
19
     Dated: December 10, 2020
20

21

22

23

24

25

26
27

28


                                                        1
